Rogers, J.
Designation of Wall street, Schenectady, N. Y., as a one-way street is a legislative act requiring direct grant of power to the local authority exercising it. The Legislature could have given this power to the commissioner of public safety (Wilcox v. McClellan, 385 N. Y. 9), but chose to give it to the common council. (Second Class Cities Law, art. 4, § 30.) The duties of the commissioner of public safety are set forth in section 131 of the Second Class Cities Law. He has no legislative power.
The attempt of the common council by ordinance to lodge with the commissioner of public safety its authority to designate one-way streets is without avail, because it may not legally delegate this discretionary power to another. (44 C. J. 928; Phelps v. Mayor, 112 N. Y. 216; Westchester Electric R. R. Co. v. Angevine, 52 App. Div. 239; Howard v. City of New York, 236 N. Y. 91.)
Section 92 of article 6 of the Vehicle and Traffic Law (which became a law March 6, 1929, and took the place of section 22 of article 2 of the General Highway Traffic Law) provides that the local authorities and other officials of cities having charge of the streets are authorized to designate streets in which vehicles shall pass in one direction. There can be no doubt that the local authority having “ charge of the streets ” is the common council. (Peace v. McAdoo, 110 App. Div. 13; Hinman v. Clarke, 121 id. 105; Charter of City of Schenectady [Laws of 1907, chap. 756], § 44.)
The general grant of powers to cities, contained in the City Home Rule Act (General City Law), section 19 (as added by Laws of 1913, chap. 247), relates to local affairs and city property other than streets. The Legislature has not relinquished its control over city streets as to one-way traffic, except as stated in section 92 of article 6 of the Vehicle and Traffic Law.
The peremptory order of mandamus should issue as prayed for in the petition.